DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Such claim limitation(s) is/are: decompression device (claim 1, 3; Fig. 1), variable throttle mechanism (claims 1-2, 5; Fig. 1), opening/closing mechanism (claims 1-2, 7; Fig. 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US5101640) in view of Schaefer (WO2005022053). 
	Regarding claim 1, Fukushima teaches a refrigeration cycle device comprising: a compressor (compressor 1; Fig. 1) that compresses and discharges a refrigerant; a radiator (condenser 2; Fig. 1) configured to dissipate heat from the refrigerant discharged from the compressor; a decompression device (expansion valve 3; Fig. 1) configured to decompress the refrigerant flowing out of the radiator; an evaporator (evaporator 4; Fig. 1) configured to evaporate the refrigerant decompressed by the decompression device; wherein the radiator includes: a plurality of tubes (pipes 31; Fig. 3) through which the refrigerant discharged from the compressor circulates, the plurality of tubes being stacked in a stacking direction; and a header tank (30a/30b; Fig. 1 & 3-4) provided on an end side in a longitudinal direction of the plurality of tubes and communicating with the plurality of tubes, a tank interior space of the header tank is partitioned into a plurality of sections (via valves 35a/35b; Fig. 4) arranged in the stacking direction, and the header tank includes an opening/closing mechanism (control valve 35a/35b; Fig. 1, 3-4, 10-12) configured to open or close a communication portion (see path through valve 35; Fig. 10-12) through which adjacent sections of the plurality of sections communicate with each other.

	Schaefer teaches a variable throttle mechanism (area 4 or 5; Fig. 1 & Page 4, “suction gas throttle device in area 4…in the suction area on the suction connection 5 of the compressor” -  lines 130-137) provided in a refrigerant passage that connects the evaporator (evaporator 28; Fig. 1) and the compressor (compressor 10; Fig. 1), the variable throttle mechanism being configured to be capable of changing a passage cross-sectional area of the refrigerant passage (adjustable throttle cross-section – Page 2, lines 39-40), in order to smoothly adjust the mass flow to the power requirement of the air conditioning system or compressor (Page 2, lines 57-64). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to include the throttle of Schaefer, in order to smoothly adjust the mass flow to the power requirement of the air conditioning system or compressor (Page 2, lines 57-64).
	Regarding claim 2, Fukushima teaches the limitations of claim 1, and Fukushima as modified further teaches wherein the variable throttle mechanism (area 4 or 5; Fig. 1 & Page 4, “suction gas throttle device in area 4…in the suction area on the suction connection 5 of the compressor” -  lines 130-137 of Schaefer) reduces the passage cross-sectional area of the refrigerant passage when a high-pressure side refrigerant pressure of a refrigerant cycle leading from a discharge port side of the compressor to an inlet side of the decompression device is .  
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US5101640) in view of Schaefer (WO2005022053) and Kinkel (DE102005004262). 
Regarding claim 3, Fukushima teaches the limitations of claim 1, and Fukushima does not teach the opening/closing mechanism is an iris diaphragm mechanism.
Kinkel teaches the opening/closing mechanism is an iris diaphragm mechanism (Fig. 1-5 & aperture diaphragm - ¶[0004]), in order to provide an opening/closing mechanism which is mechanically simple, cheaply manufactured, and precisely controllable (¶[0002-0004]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to include the iris diaphragm of Kinkel, in order to provide an opening/closing mechanism which is mechanically simple, cheaply manufactured, and precisely controllable (¶[0002-0004]).
Regarding claim 5, Fukushima teaches a refrigeration cycle device comprising: a compressor (compressor 1; Fig. 1) that compresses and discharges a refrigerant; a heat exchanger (condenser 2; Fig. 1) configured to dissipate heat from the refrigerant discharged from the compressor; a decompression valve (expansion valve 3; Fig. 1) configured to decompress the refrigerant flowing out of the heat exchanger; an evaporator (evaporator 4; Fig. 1) configured to evaporate the refrigerant decompressed by the decompression valve; wherein the heat exchanger includes: a plurality of first tubes (pipes 31; Fig. 3 & section A; Fig. 
Fukushima does not teach a variable throttle provided in a refrigerant passage that connects the evaporator and the compressor, the variable throttle being configured to be capable of changing a passage cross-sectional area of the refrigerant passage.
	Schaefer teaches a variable throttle (area 4 or 5; Fig. 1 & Page 4, “suction gas throttle device in area 4…in the suction area on the suction connection 5 of the compressor” -  lines 130-137) provided in a refrigerant passage that connects the evaporator (evaporator 28; Fig. 1)  and the compressor (compressor 10; Fig. 1), the variable throttle being configured to be 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to include the throttle of Schaefer, in order to smoothly adjust the mass flow to the power requirement of the air conditioning system or compressor (Page 2, lines 57-64).
Fukushima does not teach the opening/closing mechanism is an iris diaphragm mechanism.
Kinkel teaches the opening/closing mechanism is an iris diaphragm mechanism (Fig. 1-5 & aperture diaphragm - ¶[0004]), in order to provide an opening/closing mechanism which is mechanically simple, cheaply manufactured, and precisely controllable (¶[0002-0004]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to include the iris diaphragm of Kinkel, in order to provide an opening/closing mechanism which is mechanically simple, cheaply manufactured, and precisely controllable (¶[0002-0004]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US5101640) in view of Schaefer (WO2005022053) and Meyer (US20140202662). 
Regarding claim 4, Fukushima teaches the limitations of claim 1, and Fukushima does not teach an internal heat exchanger that exchanges heat between the refrigerant flowing out of the radiator and the refrigerant flowing out of the evaporator.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to further include the internal heat exchanger of Schaefer, in order to improve the cooling capacity (¶[0004]), as taught by Meyer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US20060150667) teaches a heat exchanger with a valve; Fig. 3-4
Sheppard (US9557749) teaches a heat exchanger with a bypass valve; Fig. 5-8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763